Citation Nr: 1445637	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  13-13 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to exposure to herbicides.  

2.  Entitlement to service connection for coronary artery disease, to include as secondary to exposure to herbicides.  

3.  Entitlement to service connection for diabetes mellitus type II, to include as secondary to exposure to herbicides.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 1957 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009, July 2012, and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In June 2014, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

In July 2014, the Veteran submitted additional evidence in the form of private medical records, service personnel records, and pictures.  However, in a July 2014 statement via the Veteran's representative, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).

The Board notes that the Veteran originally submitted a claim for service connection for diabetes mellitus type II on September 3, 2009.  In a November 2009 rating decision, the RO denied entitlement to service connection for diabetes mellitus type II because the Veteran did not have a diagnosis of diabetes mellitus type II.  The RO has treated the claim for service connection for diabetes mellitus type II as a claim to reopen.  However, the Veteran submitted additional relevant evidence within one year of the November 2009 rating decision.  See 38 C.F.R. § 3.156(b) (2013) (directing that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).  In January 2010, the Veteran submitted a November 2009 VA Agent Orange Registry letter which revealed that the Veteran had a diagnosis of diabetes mellitus type II based on examination and laboratory test results.  Accordingly, the November 2009 rating decision did not become final, and the claim for service connection for diabetes mellitus type II will be considered on the merits.  Id.

The Board notes that the RO had originally denied entitlement to service connection for a heart disorder in November 2009.  The Veteran did not file a notice of disagreement or submit new and material evidence within a year of the November 2009 rating decision, and therefore the rating decision became final.  Thereafter, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinxmetal's angina) to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 2010).  In light of a liberalizing law that authorizes service connection for ischemic heart disease on the basis of exposure to herbicides in Vietnam, the Board will consider the Veteran's claim of service connection for coronary heart disease, de novo.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from November 2009 to December 2011 and the June 2014 hearing transcript, are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue(s) of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows on a factual basis that the Veteran was exposed to herbicides while he served in Ubon, Thailand from July 1962 to June 1963.  

2.  Prostate cancer, coronary artery disease, and diabetes mellitus type II are diseases associated with herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for entitlement to service connection for diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to grant service connection for prostate cancer and coronary artery disease and grant service connection for diabetes mellitus type II is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Additionally, a veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a veteran, service connection for certain disorders, such as prostate cancer, ischemic heart disease (including coronary artery disease), and diabetes mellitus type II, will be rebuttably presumed if they are manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2013).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2013).  

In the present case, it is not in dispute that VA and private medical records confirm that the Veteran has current diagnoses of prostate cancer, coronary artery disease, and diabetes mellitus type II.  As such, the Veteran's appeal turns on whether he had herbicide exposure during his period of service.     

The Veteran alleges that he was exposed to herbicides while he served in Ubon, Thailand, from July 1962 to June 1963, and during brief temporary stops in Saigon, Vietnam.  

Regarding exposure in Thailand, VA's Adjudication Procedures Manual, M21-1MR, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, to include Ubon Airbase.  See M21-1MR at IV.ii.2.C.10.qq.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975. See M21-1MR at IV.ii.2.C.10.q.

The claims file contains a memorandum of record regarding general herbicide use in Thailand during the Vietnam Era from the Veterans Benefits Administration (VBA) in Washington, D.C.  VBA reviewed several reports, including the Project CHECO Southeast Asia Report: Base Defense in Thailand, in determining whether veterans who served in Thailand were exposed to herbicides.  VBA noted that the Department of Defense list of sites where tactical herbicides were used, tested, and stored revealed that limited testing of tactical herbicides were only conducted in Thailand from April 2, 1964 through September 8, 1964, near Pranburi, Thailand.  The CHECO Report did not report the use of tactical herbicides on allied bases in Thailand, but it indicated sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, the memorandum noted, if a veteran's military occupational specialty (MOS) or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  The memorandum provided an example of security police units as an MOS that would have worked on the perimeters.  It was also noted that there were no records to show that the same tactical herbicides used in Vietnam were used in Thailand. 

A July 2012 response from Joint Services Records Research Center (JSRRC) indicated that it had researched the available historical information for 6010th Tactical Group, 6012th Air Base Squadron, (the Veteran's unit) from August 1962 through December 1962.  The historical information did not document the spraying, testing, transporting, storage, or usage of Agent Orange or tactical herbicides at Ubon Air Force Base in Thailand, nor was there information reported on leaking barrels of Agent Orange.  Therefore, the JSRRC stated that it could not "document or verify" that the Veteran had been exposed to Agent Orange or that his duties required him to be at or near the base perimeters.  

In June 2014, the Veteran testified before the Board at a travel board hearing.  Testimony revealed, in pertinent part, that although the Veteran's MOS was that of administrative clerk, this only adequately described his duties when he served state side.  The Veteran testified that while serving in Thailand, in addition to his regular indoor administrative field duties, he would also volunteer to help convert the camp site from tents to wooden structures outdoors.  He submitted an accompanying April 1963 service performance evaluation documenting that while the camp site was being converted from tents to wooden structures, the Veteran could usually be found working on the buildings during lax periods of his own job.  The Veteran also submitted a photograph of himself working on these wooden buildings.  Additionally, the Veteran indicated that his duties involved meeting the airplanes that brought the mail when they landed on the airport runway and performing guard duty around the perimeter of the base during the time of heightened security in the Cuban Missile Crisis.  Regarding herbicide exposure, the Veteran reported that when he looked out his airplane window upon arriving at the base in Thailand, he observed that all the trees and shrubs were green except for where the base was.  He stated that there were no green trees or shrubs within 100 yards of the airport runway and that everything was dead with no underbrush.  The Veteran also submitted accompanying photographs which showed different areas on the base that were sandy with sparse or no vegetation.  The photographs also depicted vegetation in the tree lines that were in the background of the base.  The Veteran further testified that there were different barrels on the base and that there was a difference between the barrels which contained diesel fuel and other barrels which were gray with yellow stripes, contained an unknown substance, and were kept out of the heat.  He reported that the vegetation around the fence area was sprayed or "fogged" every day to repel mosquitoes.  He maintained that he could smell it after the foliage had been sprayed.  He also described an incident in which a Major walked out of his barracks early in the morning to where the outer perimeter had been sprayed the night before and had his leg pricked by a blade of grass.  The Veteran indicated that the Major had to leave the base to receive treatment for his leg because his leg had been "all festered up" by whatever had been on the blade of grass.             

The Veteran's hearing testimony accompanied by photographs shows service near the base perimeter on a factual basis.  The Veteran's credibility has not been called in to question by any other evidence of record.  Given the foregoing, the Board resolves reasonable doubt in favor of the Veteran and finds that he was exposed to herbicides during his service in Ubon, Thailand.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Also, prostate cancer, coronary artery disease, and diabetes mellitus Type II are diseases associated with herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.  Private medical records suggest that these diseases manifested to a compensable degree after service.  Id.  Accordingly, service connection for prostate cancer, coronary artery disease, and diabetes mellitus Type II is warranted. 


ORDER

Entitlement to service connection for prostate cancer is granted.

Entitlement to service connection for coronary artery disease is granted.

Entitlement to service connection for diabetes mellitus type II is granted.  


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  

The Veteran contends that he has bilateral hearing loss and tinnitus that are due to in-service noise exposure.  He reports that he performed his duties of an administrative clerk in the motor pool where aircraft was overhauled and that he was exposed to the noise of landing aircraft.   

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  

In this case, the Veteran's February 1957 enlistment examination only contained the results of the whispered voice test, and no audiometric findings are available.  

An October 1960 service treatment record reveals that the Veteran had some level of hazardous noise exposure.  Specifically, his current noise exposure was described as having occurred for 8 hours a day for 3 years.  He seldom or never wore ear protection other than dry cotton during exposure to loud noise.  His previous noise exposure was noted to have consisted of gunfire during basic training, hunting, and target practice.  The Veteran's most recent noise exposure was documented to have lasted for 6 hours, and he had not used any ear protection.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
-10 (0)
-10 (0)
-10 (-5)
LEFT
-5 (10)
0 (10)
-10 (0)
-10 (0)
-10 (-5)

On separation examination in September 1965, there was an upward shift in the Veteran's audiometric findings since October 1960.  Audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
5 (15)
10 (15)
LEFT
10 (25)
5 (15)
0 (10)
5 (15)
5 (10)

The Veteran's October 1960 medical report and September 1965 separation examination are dated prior to November 1, 1967, and the audiometric findings were reflected in ASA standards.  The Board has converted the audiometric findings to ISO-ANSI standards in parentheses above.  

In an August 2012 letter, the Veteran's private audiologist noted his reports of being exposed to hazardous noise from the flight line and gun training while serving as an administrative specialist in service.  The Veteran indicated that part of his duties while overseas was to go out on the flight line every day to retrieve mail and shipments from the aircraft and that he recalled a couple instances where his hearing was muffled for a few days following noise exposure on the flight line.  The Veteran believed that this noise exposure had caused the hearing loss and tinnitus that he currently experienced.  After reviewing the Veteran's reported service history, the audiologist opined that it was at least as likely as not that the Veteran's high-frequency hearing loss and tinnitus were initiated by his exposure to hazardous noise while in service.  

Although the Veteran did not have hearing loss for VA purposes on separation from service, there was a definite shift in audiometric findings between at least October 1960 and separation.  The Board notes that service connection is not precluded for hearing loss that first met the requirements of 38 C.F.R. § 3.385 after service.  See Hensley v. Brown, 5 Vet. App. 155.  

Given the evidence outlined above, the Board finds that the Veteran should be afforded an appropriate VA examination with medical opinion clarifying whether the Veteran's bilateral hearing loss and tinnitus arose during service or are otherwise related to any incident of service, including noise exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Also, there is no indication that the private audiologist reviewed relevant information (in-service audiograms) in the Veteran's claims file when formulating her opinion.  While this case is in remand status, the Veteran and his representative will have the opportunity to have the private audiologist clarify whether such review took place or otherwise make available such relevant information to the private audiologist for further comment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination to determine whether he has a current hearing loss disability and tinnitus that are related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should note that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO)-American National Standards Institute (ANSI). (See converted service audiograms above.)    

The examiner is requested to review all pertinent records associated with the claims file and determine:

a) Is it at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss is due to the Veteran's period of service, including documented noise exposure?  In so opining, please also explain (i) the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent damage, and (ii) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent damage, including theories of delayed/latent onset of hearing loss.  

b) Is it at least as likely as not (50 percent or greater probability) that any current tinnitus is due to the Veteran's period of service, including documented noise exposure?  

The examiner should provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.  The examiner is advised that service treatment records document that the Veteran had in-service noise exposure.  In rendering his opinions, the examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disabilities, and also address any shifts in audiometric findings between enlistment and separation.  
 
2.  After the development requested above has been completed, re-adjudicate the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


